Citation Nr: 0426606	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia (AML) due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel 





INTRODUCTION

The veteran had active service from October 1966 to October 
1968, and he served in Vietnam from March 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied entitlement to service 
connection for acute myelogenous leukemia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).

The veteran served in Vietnam, and therefore is presumed to 
have been exposed to herbicides.  The evidence of record 
includes a March 2001 letter from Dr. J.R.C. wherein he wrote 
that AML was on a list of malignancies that have been 
associated with Agent Orange exposure.  Dr. J.R.C. opined 
that the veteran should be considered to have a type of 
leukemia induced by Agent Orange exposure.  It is not clear 
to which list Dr. J.R.C. referred, and upon which he 
apparently based his opinion.  Further development is needed 
on this issue.

In addition, the veteran's service medical records are not of 
record, and a request should be made to secure them for 
inclusion in the claims file.  

The evidence also shows that the veteran is in receipt of 
Social Security disability benefits.  Medical reports related 
to the Social Security claim are not included in the present 
record, and may provide information pertinent to the 
veteran's claim.  Therefore, the Board finds additional 
development in this regard is required prior to appellate 
review.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 


2.  The RO should request the veteran's 
service medical records, and attach them to 
the claims file.

3.  The RO should secure the Social Security 
Administration records regarding an award of 
disability benefits, and the medical records 
upon which the award was based.  (See Notice 
of Award from SSA dated January 8, 2001).  

4.  The RO should contact Dr. J.R.C. for 
additional information regarding a list of 
malignancies that have been associated with 
Agent Orange exposure, mentioned in his March 
2001 letter.  A rationale should be provided 
for his opinion offered that the veteran 
should be considered to have an Agent Orange 
exposure induced leukemia.  

5.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the appellant should be 
provided an SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


